Title: From Alexander Hamilton to Henry Knox, 24 December [1792]
From: Hamilton, Alexander
To: Knox, Henry



Treasury Department 24 December [1792]
Sir,

It being among the duties assigned by Law to the Treasury department, to prescribe forms for keeping and rendering all public accounts, I now address you for the purpose of sugg⟨est⟩ing in what manner it will be hereafter expected that the accoun⟨ting⟩ for expenditures in the Indian department be regulated and rendered for settlement. Some forms as essential checks upon the account⟨s⟩ for expenditures relating to the distribution of supplies will accompa⟨ny⟩ the forms for these accounts, and I request that a strict observanc⟨e⟩ of them and of the regulations which are hereafter specified may ⟨be⟩ enjoined on the particular Superintendants in the several departm⟨ents⟩—There being no quarter in which there is greater danger of abuse, proportional care and exactness are called for.
The accounts of the expenditure of money will naturally fall into two divisions, one of which will consist of payments for services performed and contingent expences; another for supplies purchased for the Department—separate accou⟨nts⟩ will be expected for expenditures under these heads.
In relation to the accounts for services it will be necessary that the particulars should be stated in detail and that receipts for the sums paid should be produced. As the rates of allowance for services will in general depend on special circumstanc⟨es,⟩ it is of course confided that every thing will be done to cause them to be regulated by a due attention to œconomy.
It is presumed that all supplies will be procured in consequence of special contracts, or by means of Agents duly authorized by the respective Superintendants, who are to be compensated by a commission on the sums expended. Whenever the nature of the case will admit of it, the former mode under due cautions and restrictions is deemed preferable.
For all supplies which shall be procured by contract, it will be expected that the original agreement or a duplicate thereof will be exhibited at the Treasury, with a particular account from the Contractor of the articles supplied, also a receipt for the sums paid, and a receipt for the specific articles furnished to be signed by some agent authorized and appointed for that purpose, who, it is wished, may be rendered accountable for the issue and delivery thereof in the manner hereafter specified.

For all articles which shall be purchased by an Agent on commission, a particular account will be required to be supported by the original bills of purchase, with receipts for the sums paid; and also a receipt for the specific articles procured, to be signed by the Agent appointed to issue and deliver the same.
It is also my desire that the Agent who may be appointed to receive the articles which shall be procured under the direction of any Superintendant may also receive all such supplies as shall be procured under the Contracts and arrangements of the Treasury for the use of your department, to be in like manner accountable for the issue and delivery thereof. When any such supplies shall be forwarded, it will therefore be expected that duplicate invoices and receipts therefor will be signed by said Agent one of which to be transmitted to the Comptrollers office.
It is foreseen that in a business so complicated, and exposed to so many casualties as that transmitted to the care of the Superintendants no rules of accounting adapted to all the cases which may occur can be prescribed. The forms herewith transmitted have however been prepared, with a view of reducing the accounts to as uniform a system as the subjects will admit, to which I request you to procure a conformity as far as shall be found practicable.
The accounts for personal services and contingencies are to be stated according to the abstract marked (A) and to be supported by vouchers in the manner before described.
The accounts for all supplies procured on Contract or by purchase are to be classed and arranged agreeably to the examples in the form B which is designed as a specimen, and is to be supported by Vouchers from the Contractors or purchasing Agents. For the articles charged in this Account the receipts of the issuing Agent will be indispensible.
The amount of these abstracts will be transferred to an account current according to the form (C) in which all monies received on public account are to be particularly credited.
In accounting for the issuing and delivery of supplies purchased and received, the greatest caution and accuracy are obviously requisite, to which end it is conceived at the Treasury to be of great importance that the Agent who may be appointed for that purpose, should, in each case, be instructed to observe the following regulations,
All the articles and supplies received to be fairly stated in an abstract or abstracts according to the form marked D.
No delivery on any account to be made except on the written order of the Superintendant, or of a person who is the principal at a Treaty or Conference.
All issues and deliveries to Indians or illiterate persons for their use, to be made in presence of some person to be appointed by the Superintendant, or the principal at a treaty or conference, who shall certify on the orders for delivery, that the articles therein mentioned were in fact issued.
The deliveries so made to be entered in an abstract to be stated according to the form (E), to which deliveries ought to be added all the articles which shall be lost, stolen, or destroyed by accident.
The vouchers for articles charged in the abstract of deliveries as lost, stolen, or destroyed, to be certificates or affidavits from disinterested persons, stating the circumstances of each case and whether the loss was or was not in their judgment, occasioned by the negligence of the Agent or of any other person.
It will be an important guide if at the time of rendering the accounts for settlement, a third abstract signed by the Agent stating the supplies remaining unexpended be rendered to the Treasury agreeably to the form marked (F).
I request that information may be speedily transmitted to the Treasury of the arrangements which may be made under this regulation and your instructions by the respective Superintendants, and that all accounts respecting their several departments may be rendered quarterly for settlement on the last day of March June—September and December annually.
In the instructions which may be given in consequence of this communication it will be adviseable to mark to the respective Superintendants that it is not designed to supercede any restraints which may have heretofore been laid upon them with regard to the procuring of supplies. It is my intention and wish, as far as circumstances shall permit, to have the supplies procured under the immediate direction of the Treasury. These regulations have therefore reference only to those cases in which special authority may have been given to them by you in concert with the Treasury or in which casual exigencies have not admitted the distant provision.
I have the honor to be &c

A Hamilton
Henry Knox EsqrSecretary of War

